FILED
                              NOT FOR PUBLICATION                           NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CRISTOBAL TAMBRIZ-TZEP, AKA                      No. 13-73357
Cristobal Tambriz,
                                                 Agency No. A205-716-962
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Cristobal Tambriz-Tzep, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum,

withholding of removal, and relief under the Convention Against Torture. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and

for substantial evidence the agency’s factual findings. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We review for abuse of discretion a

particularly serious crime determination. Arbid v. Holder, 700 F.3d 379, 385 (9th

Cir. 2012); Ceron v. Holder, 747 F.3d 773, 784-85 (9th Cir. 2014) (en banc)

(setting aside prior case law holding that assault with a deadly weapon is a crime

involving moral turpitude). We deny the petition for review.

      The agency did not abuse its discretion in determining that Tambriz-Tzep’s

conviction under California Penal Code § 245(a)(1) constitutes a particularly

serious crime where the agency properly analyzed “the nature of the conviction,

the underlying facts and circumstances and the sentence imposed.” Delgado v.

Holder, 648 F.3d 1095, 1107 (9th Cir. 2011) (en banc).

      Substantial evidence supports the agency’s denial of relief under the

Convention Against Torture because Tambriz-Tzep failed to establish that it is

more likely than not that he would be tortured by or with the consent or

acquiescence of the government if returned to Guatemala. See Silaya v. Mukasey,

524 F.3d 1066, 1073 (9th Cir. 2008).

      Tambriz-Tzep’s request that we hold his case in abeyance is denied as moot.

      PETITION FOR REVIEW DENIED.


                                          2                                     13-73357